ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Dawson-Alamo I JV, LLC                       )       ASBCA Nos. 60590, 61776
                                             )
Under Contract No. FA3047-10-D-0012          )

APPEARANCES FOR THE APPELLANT:                      Johnathan M. Bailey, Esq.
                                                    Kristin E. Zachman, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Erika L. Whelan Retta, Esq.
                                                    Colby L. Sullins, Esq.
                                                     Trial Attorneys                            I
                                                                                                I
                                 ORDER OF DISMISSAL

       The dispute which is the subject of the appeals having been settled, these appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeal must be filed within 90 days
of the date of this Order.

       Dated: September 13, 2019


                                                  OWEN C. WILSON
                                                                                                I
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60590, 61776, Appeal of
Dawson-Alamol JV, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals